DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/8/2022, with respect to the rejection of claims 1, 9 and 17 have been fully considered and are persuasive.  The rejection of claim 9 and claims dependent therefrom has been withdrawn. 
Applicant’s arguments, see Remarks, filed 9/8/2022, with respect to the rejection(s) of claim(s) 1 and 17 under Windgassen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claim 1 is made in view of O’Neill, and a new ground(s) of rejection for claim 17 is made in view of Mueller. 
Regarding claim 1, O’Neill discloses a forceps comprising a drive shaft comprising a hollow tube…connected to the first body…and a second body…having a passageway extending through the second body, wherein the hollow tube extends through the second passageway. 
Regarding claim 17, Mueller discloses a forceps comprising a blade assembly, and a drive shaft…wherein the blade assembly is rotationally constrained to the drive shaft at a location along the longitudinal axis that is proximal of the jaws and proximal of the drive body. 
Allowable Subject Matter
Claims 2-3, 6, 8, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 2, and claim 3 dependent therefrom, none of the prior art of record, including those cited on the attached PTO-892 appear to disclose a forceps comprising a first body with a passageway extending therethrough, and second body with a passageway extending therethrough, a hollow tube drive shaft extending through both the first and second passageway, wherein the second body is arranged proximal to the first body, wherein the second body is configured to be guided by the drive shaft, and wherein the second body is slidable relative to the first body and the drive shaft to displace a blade between a retracted and extended position, wherein a biasing element is mounted between the first and second body. 
Regarding claim 6, none of the prior art of record, including those cited on the attached PTO-892 appear to disclose a forceps comprising a first body with a passageway extending therethrough, and second body with a passageway extending therethrough, a drive shaft comprising a hollow tube extending through both the first and second passageway, wherein the second body is arranged proximal to the first body, wherein the second body is configured to be guided by the drive shaft, and wherein the second body is slidable relative to the first body and the drive shaft to displace a blade between a retracted and extended position (as structural limitations of claim 1 from which claim 6 depends), wherein the blade shaft includes an aperture that engages a cross pin such that a rotation of the first body and the drive shaft results in a rotation of the second body and the blade shaft. 
Regarding claim 8, none of the prior art of record, including those cited on the attached PTO-892 appear to disclose a forceps comprising a first body with a passageway extending therethrough, and second body with a passageway extending therethrough, a drive shaft comprising a hollow tube extending through both the first and second passageway, wherein the second body is arranged proximal to the first body, wherein the second body is configured to be guided by the drive shaft, and wherein the second body is slidable relative to the first body and the drive shaft to displace a blade between a retracted and extended position (as structural limitations of claim 1 from which claim 8 depends), wherein the second body includes an axisymmetric spool that fits into a yoke on an end of a trigger, wherein the second body is rotatable relative to the yolk. While the prior art may suggest a second body for displacing a blade that is proximal to a first body for actuating jaw end effectors, none of the prior art of reference appears to indicate wherein the second body is in the form of an axisymmetric yolk. 
Regarding claim 18, none of the prior art of record, including those cited on the attached PTO-892 appear to disclose a forceps comprising a drive shaft extending along a longitudinal axis between the handpiece and an end effector, the drive shaft drivable by a drive body, wherein the blade assembly is rotationally constrained to the drive shaft at a location along the longitudinal axis that is proximal of the jaws and proximal of the drive body (as structural limitations of claim 17 from which claim 18 depends), the forceps further comprising a stabilizing flange fixed with respect to the handpiece, wherein the stabilizing flange is located proximal of the drive body, wherein the drive shaft extends through the stabilizing flange as this would require the drive shaft to extend proximally beyond the drive body configured to drive the drive shaft into the stabilizing flange, which none of the available prior art appears to suggest or disclose. 
Regarding claim 20, none of the prior art of record, including those cited on the attached PTO-892 appear to disclose a forceps comprising a drive shaft extending along a longitudinal axis between the handpiece and an end effector, the drive shaft drivable by a drive body, wherein the blade assembly is rotationally constrained to the drive shaft at a location along the longitudinal axis that is proximal of the jaws and proximal of the drive body (as structural limitations of claim 19 from which claim 20 depends), the forceps further comprising a stabilizing flange fixed with respect to the handpiece, wherein the stabilizing flange is located proximal of the drive body, wherein the drive shaft extends through the stabilizing flange as this would require the drive shaft to extend proximally beyond the drive body configured to drive the drive shaft into the stabilizing flange, which none of the available prior art appears to suggest or disclose.
Claims 9-16 are allowed.
Regarding claim 9, the closest prior art Lamser (US 2015/0331443 A1) discloses: A forceps (see Fig. 1) comprising: a housing (exterior case of forceps 5 shown in Fig. 1) including a fixed handle (handle 25, see Fig. 1); a movable handle (lever 30, see Fig. 1) connected to the housing; a hollow tube drive shaft (shaft 15, see Fig. 1) comprising a hollow tube extending through and distally beyond the housing (see Paragraph 174 mentioning wherein a drive rod is disposed within shaft 15, thereby implying shaft 15 is hollow); jaws at a distal end of the hollow tube drive shaft (jaws 10, see Fig. 1); a slider (mount 80, see Figs. 6-8, see Paragraphs 172-173 mentioning wherein mount 80 is slidable along the longitudinal axis of the device) positioned around the hollow tube drive shaft and configured to be movable with the hollow tube drive shaft to drive the jaws between open and closed positions (see Paragraphs 172-173 mentioning wherein shaft 15 is connected within mount 80 at the proximal end, wherein movement of the mount 80 causes the shaft to actuate the jaws); a spool (hub 135, see identified in Fig. 11, noting the presence of the hub in Fig. 6 as well) proximal to the slider (see Fig. 6 showing the hub is proximal to the mount), the spool configured to be movable with respect to the hollow tube drive shaft (see Paragraph 175 mentioning wherein the hub moves drive rod 130 housed within the shaft, but not the shaft itself, thereby moving with respect to the shaft); a blade connected to the spool (drive rod 130 containing a blade cutter 20 at the distal end, actuated by the hub 130), and a trigger (trigger 35, see Fig. 6) connected to the spool (trigger 35 is connected to hub 135 as shown in Fig. 6), so that when the trigger is moved from a first position to a second position, the trigger moves the spool in a distal direction to move the blade distally (see Paragraph 175 mentioning wherein the trigger 35 is pulled proximally, the hub 135 moves distally) 
Lamser does not expressly disclose a trigger return spring positioned on the hollow tube drive shaft between the spool and the slider such that when the trigger is released, the trigger return spring expands to drive the spool proximally to move the blade proximally and return the trigger to the first position. 
However, in the same field of endeavor, namely surgical forceps devices having a slider, a spool, and hollow drive shaft, Windgassen (US 2014/0135805 A1) (previously of record) teaches a surgical forceps instrument (see Fig. 1) having a blade (blade support rod 34 having a blade attached to the distal end as shown in Fig. 3, see also Paragraph 50 mentioning the same) connected to a spool (shuttle 72, see Fig. 3), the forceps having a slider (spool control block 62, see Fig. 3), wherein the spool is configured to actuate a blade (see Figs. 4B-4C showing when cut trigger 67 is actuated, shuttle 72 housing blade support rod 34 therein is actuated), a trigger (cut trigger 67, see Fig. 4A) and a trigger return spring (bias device 75, see Fig. 4A) positioned between a spool and the slider (see Fig. 4A) such that when the trigger is pulled, the trigger return spring compresses, and when the trigger is released, the trigger return spring expands to drive the spool proximally to move the blade proximally and return the trigger to the first position (see Paragraph 51)
However, neither the combination of Lamser and Windgassen, nor or any other prior art discloses wherein the spool is positioned around the hollow tube drive shaft or wherein the spool is positioned proximal to the slider, wherein the hollow tube drive shaft passes through both the spool and the slider. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill (US 2014/0107685 A1).
Regarding claim 1, O’Neill discloses: A forceps (see Fig. 1) comprising: a housing (housing 112, see Fig. 1); a first body having a passageway extending through the first body (spring 119, see Fig. 8 having a passageway therethrough); a drive shaft comprising a hollow tube extending through the passageway and connected to the first body (outer shaft member 160, see Fig. 3, see also Paragraph 65 mentioning wherein movement of handle 122 induced translation onto outer shaft member to open/close the end effector jaws), wherein the first body and the hollow tube are slidable with respect to the housing to drive jaws located at a distal portion of the drive shaft between an open and a closed position (see Paragraph 65 mentioning wherein movement of handle 122 induced translation onto outer shaft member to open/close the end effector jaws, see also  Figs. 11C-11D showing spring 119 is translatable with respect to the housing); and a second body arranged proximal to the first body (knife collar 110, see Fig. 9-10A) and having a second passageway extending through the second body (opening through knife collar 110 to allow outer shaft to extend therethrough as shown in Fig. 10A), wherein the hollow tube extends through the second passageway (see Fig, 10A), wherein the second body is configured to be guided by the drive shaft (knife collar 110 slides along the outer shaft as shown in Figs. 11C-11D), and wherein the second body is slidable relative to the first body and the drive shaft to displace a blade shaft between a retracted position and an extended position (knife collar 110 is slidable with respect to spring 119 as the entirety of spring 119 is not slidable along the outer shaft to displace knife 102 and blade 156 thereon, see also Paragraphs 64 and 69 mentioning wherein motion of the knife collar causes reciprocation of the knife 102 and blade 156 thereon)
	Regarding claim 4, O’Neill discloses the invention of claim 1, O’Neill further discloses a stabilizing flange (proximal lock washer 185, see Fig. 9) fixed with respect to the housing (see Figs. 11A-11B showing the proximal lock washer in a stationary position while spring 189 compresses and extends, see also Paragraph 57), wherein the stabilizing flange is located proximal to the second body (see Fig. 11B showing proximal lock washer positioned proximal to knife collar 110), wherein the hollow tube drive shaft extends through the stabilizing flange (see Figs 9-10A showing outer shaft member 160 extending into mandrel 169 which is proximal to proximal lock washer, thereby implying the outer shaft member passes through the proximal lock washer, see also Paragraph 58 mentioning wherein movement of the mandrel 169 causes movement of the outer shaft member)
	Regarding claim 5, O’Neill discloses the invention of claim 5, O‘Neill further discloses a cross pin connected to the second body and the blade shaft (see Fig. 10B showing dowel pin 193 connected to the knife collar and blade) 
	Regarding claim 7, O’Neill discloses the invention of claim 5, O’Neill further discloses wherein the drive shaft includes an elongate aperture extending through the drive shaft and parallel to a longitudinal axis of the drive shaft (slots 188a and 188b, see Fig. 3)
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US 2014/0135758 A1).
Regarding claim 17, Mueller discloses: A forceps (see Fig. 1) comprising: a handpiece (housing 20, see Fig. 1) including a drive body (mandrel 152, see Fig. 5) configured to actuate an end effector (see Paragraph 50 mentioning wherein translation of mandrel 52 causes translation of drive member 156 and thereby jaw members 110), the end effector including: a pair of jaws actuatable by the drive body (jaws 110, see Fig. 1); and a blade assembly extending between the pair of jaws (knife drive rod 182 and knife 184, see Fig. 5, see also Fig. 8A showing distal cutting edge 185 of the knife 184 extending between the pair of jaws); a drive shaft extending along a longitudinal axis between the handpiece and the end effector (drive member 156, see Paragraph 50 mentioning wherein the drive member extends from the handle (shown in Fig. 5) to the end effector) and drivable by the drive body (see Paragraph 50 mentioning wherein how the drive member is actuated by movement of the mandrel), wherein the blade assembly is rotationally constrained to the drive shaft at a location along the longitudinal axis that is proximal of the jaws and proximal of the drive body (see Fig. 5 showing the knife drive rod is constrained by connector 68 (located proximal to mandrel 152 as shown in Fig. 4) which is only able to move along the longitudinal axis, Mueller does not disclose wherein the knife rod or drive member are rotatable and are thereby seen to be rotationally constrained to one-another)
	Regarding claim 19, Mueller discloses the invention of claim 17, Mueller further discloses a second body (connector 68, see Fig. 5) and a cross pin connected to the second body and the blade shaft (see pin in Fig. 5 that connects knife drive rod 182 and connector 68 at the proximal portion of the knife drive rod)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2020/0289191 A1 to
Soni, and US 2017/0273703 A1 to Ding all surgical forceps devices having a blade and rotation capabilities. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771      

/SHAUN L DAVID/Primary Examiner, Art Unit 3771